DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions1
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, 18-23, 25, 26, 28, 32, 34, 59-71, and 100-102, drawn to the sub-combination of lasers, classified in H01S 3/094046.
II. Claims 72-86, 88-90, 92, 94-103, drawn to the combination of a projection system including a laser source, classified in H04N 9/3129.
The inventions are independent or distinct, each from the other because:
Inventions a projection system including a laser source and a laser device are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because, the combination is not limited to a particular type of Raman laser, but may include any multicolor fiber laser source.  The subcombination has separate utility such as a source for any device that requires visible light, such as an optical microscope or lightbulb.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The claims will require distinct text and classification queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


APPLICANT MUST ALSO MAKE THE FOLLOWING ELECTION:
This application contains claims directed to the following patentably distinct species: 
Species A: Characterized by the type of laser2.
	Species A1: Characterized by a fiber laser. See, e.g., Figs. 4, 7, and 8.
		Sub-species A1: Characterized by the type of Fiber laser.
Sub-Species A1a: Characterized by a fiber Raman laser with nested resonators. See, e.g., Fig. 4.
Sub-Species A1b: Characterized by a fiber Raman laser with sequential resonators. See, e.g., Fig.  7.
Sub-Species A1c: Characterized by a single fiber Raman oscillator with a spontaneous Raman generator. See, e.g., Fig. 8. 
	Species A2: Characterized by a bulk laser. See, e.g., Figs. 12-16.
		Sub-Species A2: Characterized by the cavity type.
Sub-Species A2a: characterized a linear cavity. See, e.g., Fig. 14.
			Sub-Species A2b: characterized by a ring cavity. See, e.g., Fig. 16.
Species B: Characterized by the type of coupling.

	Species B2: Characterized by free space coupling. See, e.g., Fig. 9.
Species C: Characterized by the type of core.
	Species C1: Characterized by a single mode core. See, e.g., claim 4.
		Sub-Species C1a: characterized by a step index core. See, e.g., claim 4.
		Sub-Species C1b: characterized by a graded index core. See, e.g., claim 5.
	Species C2: Characterized by a multimode core. See, e.g., claim 11.
		Sub-Species C1a: characterized by a step index core. See, e.g., claim 11.
		Sub-Species C1b: characterized by a graded index core. See, e.g., claim 5.
The species are independent or distinct because of the mutually exclusive characteristic outlined above. In addition, these species are not obvious variants of each other based on the current record. In addition to the election above, applicant must elect one species from each of species A, B, and C. For instance, applicant may elect sub-species A1a, species B1 and sub-species C1a. The Office will examine those claim that read on the elected invention above and all of the elected species, the claims that read on the elected invention above, at least one of the elected species and are generic to the other species, and claims that read on the elected invention above and are generic to all species. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  species will require distinct search queries, both text and classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/05/2021



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the restriction requirement, some claims are listed in more than one invention and/or species due to the inclusion of multiple dependent claims.
        2 Claims 82-86, 88-90, and 92 describe various pumping schemes. These claims will be elected by default based on applicant’s election of the cavity type. Specifically, applicant only discloses transverse pumping with the bulk laser.